DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/30/2020 and 01/20/2021
are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: detector in claims 1,2,3,5,6,7,8,9,10,11,12,13,14,15,16,17; generation unit in claims 1,8 and determining unit in claims 1,7,8 and 15
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,8, 11,16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1, The meaning of ‘pixel’ is ambiguous. For the purpose of examination, the examiner will interpret the meaning of pixel as pixel element/circuitry/sensor.
Claims 8, 16 and 17 are rejected for the similar reason as of claim 1.
	
	As per claim 11, The claim calls for “to detect the second biological information using an average value of sample values at selected sampling timings with respect to each of the at least one second pixel”. It is unclear to the examiner the meaning of “using an average value of sample values at selected sampling timing with respect to each of the at least one second pixel”. For the purpose of examination, the examiner will interpret this to mean “to detect the second biological information using an average value of sample values at selected sampling timings with respect to the at least one second pixel.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16 and 17 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the broadest reasonable interpretation of the instant claims in light of the specification encompasses transitory signals.  But, transitory signals are not within one of the four statutory categories (i.e. non-statutory subject matter).  See MPEP 2106(I).   However, claims directed toward a non-transitory computer readable medium may qualify as a manufacture and make the claim patent-eligible subject matter.  MPEP 2106(I).  Therefore, amending the claims to recite a “non-transitory computer-readable storage medium” would resolve this issue.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-9,11,12, 14,16 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Newberry et al (20170281065 A1), “Newberry” hereinafter
Regarding Claim 1, Newberry discloses, a measurement apparatus comprising: (Para [0020] Fig. 4 Biosensor #100 is the measurement apparatus) a spectral sensor including a light emitting element configured to emit light toward a measurement position (Fig.5 #120 is the light source consisting of LEDs 122a-n. The spectral sensor corresponds to the PPG circuit 110 and the light emitting element is the light source 120 consisting of LEDs 122a-n.) a disperser configured to disperse reflected light from a living body at the measurement position or transmitted light that has passed through a living body at the measurement position according to a wavelength. (Fig. 5 Para [0105] #160 a first filter 160 and a second filter 162 configured to filter ambient light and/or scattered light. For example, in some embodiments, only light reflected at an approximately perpendicular angle to the skin surface of the patient is desired to pass through the filters. The first photodetector circuit 130 and the second photodetector circuit 132 are coupled to a first A/D circuit 138 and a second A/D circuit 140. Alternatively, a single A/D circuit may be coupled to each of the photodetector circuits 130a-n. The disperser is the filter. The living body is the patient. The biosensor attached to the patient receives reflected light and filters it before it is received by the photodetector circuit.) and a light receiver including a plurality of pixels, each of which is configured to receive light including light having a predetermined wavelength that has been dispersed by the disperser (Fig. 5 Para [0081] The PPG circuit 110 further includes one or more photodetector circuits 130a-n. The first photodetector circuit 130 and the second photodetector circuit 132 are coupled to a first A/D circuit 138 and a second A/D circuit 140. A light receiver consists of multiple photodetector circuits. Each photodetector circuit corresponds to a pixel. Incident light is filtered(dispersed) so that each photodetector circuit(pixel) receives light having a predetermined wavelength.) a detector configured to detect  sample values indicating light reception results of the plurality of pixels at sampling timings (Fig. 5 Para [0083] The one or more photodetector circuits 130 include a spectrometer or other type of circuit configured to detect an intensity of light as a function of wavelength or frequency to obtain a spectral response. The one or more photodetector circuits 130 detect the intensity of light either transmitted through or reflected from tissue of a patient that enters one or more apertures 128b-n of the biosensor 100. For example, the light may be detected from transmissive absorption (e.g., through a fingertip or ear lobe) or from reflection (e.g., reflected from a forehead or stomach tissue). The one or more photodetector circuits 130a-n then obtain a spectral response of the reflected light by measuring the intensity of light at one or more wavelengths. The plurality of photodetector circuits comprise the detector. Each photodetector circuit corresponds to a pixel. The sample values correspond to the intensity of light received at different points in time.) a generation unit configured to generate a biological signal relating to first biological information from sample values of a first pixel of the light receiver at respective sampling timings; and (Para [0191] FIG. 34B illustrates a schematic block drawing of an exemplary embodiment of the PPG circuit 110 in more detail. In this embodiment, the PPG circuit 110 includes a first photodetector 3406a and a second photodetector 3406b. Newberry discloses, FIG. 35 Para [0193] A first spectral response is obtained from the first photodetector and a second spectral response is obtained from the second photodetector at 3502. A phase difference is obtained between the arterial pressure wave in the first spectral response and the second spectral response at 3504. A pulse rate is then obtained using a calibration database at 3506. Newberry discloses, Para [0108] At a peak of arterial blood flow or arterial volume, the reflected/transmitted light I.sub.L 814 is at a minimum due to absorption by the venous blood 808, nonpulsating arterial blood 806, pulsating arterial blood 804, other tissue 810, etc. At a minimum of arterial blood flow or arterial volume during the cardiac cycle, the transmitted/reflected light I.sub.H 816 is at a maximum due to lack of absorption from the pulsating arterial blood 804. PPG circuit contains the generation unit. The first photodetector functions as a first pixel and the first spectral response is obtained from the sample values of the first photodetector that relates to the first biological information.  Fig. 8A illustrates the respective sampling timings 814 and 816) a determining unit configured to determine a cycle of the biological signal, wherein the detector is further configured to select a sampling timing based on a cycle of the biological signal (Fig. 7 and Fig. 8A Para [0075] The biosensor 100 also includes one or more processing circuits 402 communicatively coupled to a memory device 404.  Examiner notes the determining unit is the processing circuit 402 coupled with memory 404. Fig.7 shows the steps performed by determining unit. Newberry discloses, Para [0107] As shown in FIG. 8A, over a cardiac cycle 802, pulsating arterial blood 804 changes the volume of blood flow in an artery. Para [0110] Since the light I 818 is reflected or traverses through a different volume of blood at the two measurement times, the measurement provided by a PPG sensor is said to be a ‘volumetric measurement’ descriptive of the differential volumes of blood present at a certain location within the patient's arteriolar bed at different times.  Fig 8A #814 and #816 are the sampling timings based on the cycle.) and detect second biological information based on a sample value of at least one second pixel of the light receiver at the selected sampling timing (Fig 8A and FIG. 35 Para [0193] A first spectral response is obtained from the first photodetector and a second spectral response is obtained from the second photodetector at 3502. A phase difference is obtained between the arterial pressure wave in the first spectral response and the second spectral response at 3504. A pulse rate is then obtained using a calibration database at 3506. The second photodetector is the second pixel. The selected sampling timing is the peak or the trough shown in Fig. 8A. Based on the sample value the second spectral response or second biological information is obtained by the second photodetector (pixel).)
Regarding Claim 2, Newberry discloses, wherein the detector is further configured to select all sampling timings included in one cycle of the biological signal, or all sampling timings included in a consecutive plurality of cycles of the biological signal. (FIG. 10 Para [0116]. Thus, spectral response measurements may be obtained at a frequency of around 10-100 Hz over the desired measurement period. The spectral responses are obtained over one or more cardiac cycles and systolic and diastolic points of the spectral responses are determined. Wavelength is the cycle. As shown in Fig. 10 the sampling timing selected are for consecutive cycles which are the first wavelength and the second wavelength.)

	Regarding Claim 3, Newberry discloses, wherein the detector is further configured to select sampling timings having a predetermined temporal positional relationship with a predetermined sampling timing in each cycle of a consecutive plurality of cycles of the biological signal. (Fig 9 Para [0113] In one aspect, the spectral response of each wavelength may be aligned based on the systolic 602 and diastolic 604 points in their spectral responses. This alignment is useful to associate each spectral response with a particular stage or phase of the pulse-induced local pressure wave within the blood vessel (which may mimic the cardiac cycle 906 and thus include systolic and diastolic stages and sub-stages thereof). This temporal alignment helps to determine the absorption measurements acquired near a systolic point in time of the cardiac cycle and near the diastolic point in time of the cardiac cycle 906 associated with the local pressure wave within the patient's blood vessels. This measured local pulse timing information may be useful for properly interpreting the absorption measurements in order to determine the relative contributions of the AC and DC components measured by the biosensor 110. So for one or more wavelengths, the systolic points 902 and diastolic points 904 in the spectral response are determined. These systolic points 902 and diastolic points 904 for the one or more wavelengths may then be aligned as a method to discern concurrent responses across the one or more wavelengths. The sampling timings corresponding to the measurements acquired near a systolic or diastolic point in time (positions of the peak and trough) are selected in each cycle of the consecutive plurality of cycles.)
	Regarding Claim 4, Newberry discloses, wherein the predetermined sampling timing is a sampling timing corresponding to a maximum value or a minimum value of the biological signal in each cycle of the plurality of cycles. (Fig. 9 #902 and #904 
Para [0116] The absorption levels are measured over one or more cardiac cycles and systolic and diastolic points of the spectral response are determined. Because the human pulse is typically on the order of magnitude of one 1 Hz, typically the time differences between the systolic and diastolic points are on the order of magnitude of milliseconds or tens of milliseconds or hundreds of milliseconds. Thus, spectral response measurements may be obtained at a frequency of around 10-100 Hz over the desired measurement period. The spectral responses are obtained over one or more cardiac cycles and systolic and diastolic points of the spectral responses are determined. Maximum value corresponds to systolic point and minimum value corresponds to diastolic point. The predetermined sampling timing is set to 10 -100 100Hz)
Regarding Claim 5, Newberry discloses, wherein the detector is further configured to select sampling timings at a predetermined phase in each cycle of a consecutive plurality of cycles of the biological signal. (Fig 9. Para [0113] In one aspect, the spectral response of each wavelength may be aligned based on the systolic 602 and diastolic 604 points in their spectral responses. This alignment is useful to associate each spectral response with a particular stage or phase of the pulse-induced local pressure wave within the blood vessel (which may mimic the cardiac cycle 906 and thus include systolic and diastolic stages and
sub-stages thereof). This temporal alignment helps to determine the absorption measurements acquired near a systolic point in time of the cardiac cycle and near the diastolic point in time of the cardiac cycle 906 associated with the local pressure wave within the patient's blood vessels. This measured local pulse timing information may be useful for properly interpreting the absorption measurements in order to determine the relative contributions of the AC and DC components measured by the biosensor 100. So for one or more wavelengths, the systolic points 902 and diastolic points 904 in the spectral response are determined. These systolic points 902 and diastolic points 904 for the one or more wavelengths may then be aligned as a method to discern concurrent responses across the one or more wavelengths. The peak and trough are the predetermined phase at which the sampling time is selected as shown in Fig.9.)

Regarding Claim 6, Newberry discloses, wherein the detector is further configured to detect the second biological information using an average value of sample values with respect to each of at least one second pixel at the selected sampling timings (Fig 27 and Fig 28 Para [0181] FIG. 28 illustrates a schematic drawing of an exemplary embodiment of results of averaged L values 2800. The L values are affected by the respiratory cycle as previously described. Thus, the L values 2700 shown in FIG. 27 are averaged over two or more respiratory cycles. Alternatively, the L values 2700 may be averaged over a predetermined time period (such as a 1-2 minute time period). As shown in FIG. 28, the averaged L values 2800 fluctuate between 0.2 and 0.3 over a three minute time period. The second biological information is the spectral reflectance at the second wavelength obtained by the second photodetector circuit which is the second pixel. The selected sampling timings are shown in Fig.27.)
	Regarding Claim 7, Newberry discloses, further comprising a storage unit configured to store sample values of the plurality of pixels that are output from the spectral sensor, wherein the detector is further configured to select a sampling timing of a sample value, which is stored in the storage unit, that is to be used to detect the second biological information from sampling timings inside the cycle that has been determined by the determining unit. Newberry at paragraph [0145] teaches U.S.P.N. 5,891,024 to Jarman for “determining a concentration of hemoglobin species using a two stage calibration and analyte measurement method” through incorporated by reference. Jarman at Col. 5 lines [66-67] and Col. 6 lines [1-6] teaches the information deposited into the sample and hold converter 30 is passed along into the analog to digital converter 34 where the analog information is converted into digital values. The resulting digital values are then sent to the microprocessor 38 which stores these values in the memory 42. It is these values that the microprocessor 38 uses for computing the blood analyte values by the present invention. The second biological information which is the second spectral response is sampled during a period (sampling timing). This is stored in the memory (storage unit) and used to detect   the second biological information that is computing blood analyte values.)
Regarding Claim 8, Newberry discloses, a measurement apparatus comprising: (Para [0020] Fig. 4 Biosensor #100 is the measurement apparatus) a spectral sensor including a light emitting element configured to emit light toward a measurement position (Fig.5 #120 is the light source consisting of LEDs 122a-n. The spectral sensor corresponds to the PPG circuit 110 and the light emitting element is the light source 120 consisting of LEDs 122a-n.) a disperser configured to disperse reflected light from a living body at the measurement position or transmitted light that has passed through a living body at the measurement position according to a wavelength. (Fig. 5 Para [0105] #160 a first filter 160 and a second filter 162 configured to filter ambient light and/or scattered light. For example, in some embodiments, only light reflected at an approximately perpendicular angle to the skin surface of the patient is desired to pass through the filters. The first photodetector circuit 130 and the second photodetector circuit 132 are coupled to a first A/D circuit 138 and a second A/D circuit 140. Alternatively, a single A/D circuit may be coupled to each of the photodetector circuits 130a-n. The disperser is the filter. The living body is the patient. The biosensor attached to the patient receives reflected light and filters it before it is received by the photodetector circuit.) and a light receiver including a plurality of pixels, each of which is configured to receive light including light having a predetermined wavelength that has been dispersed by the disperser. (Fig. 5 Para [0081] The PPG circuit 110 further includes one or more photodetector circuits 130a-n. The first photodetector circuit 130 and the second photodetector circuit 132 are coupled to a first A/D circuit 138 and a second A/D circuit 140. A light receiver consists of multiple photodetector circuits. Each photodetector circuit corresponds to a pixel. Incident light is filtered(dispersed) so that each photodetector circuit(pixel) receives light having a predetermined wavelength.) a detector configured to detect sample values indicating light reception results of the plurality of pixels at sampling timings  (Fig. 5 Para [0083] The one or more photodetector circuits 130 include a spectrometer or other type of circuit configured to detect an intensity of light as a function of wavelength or frequency to obtain a spectral response. The one or more photodetector circuits 130 detect the intensity of light either transmitted through or reflected from tissue of a patient that enters one or more apertures 128b-n of the biosensor 100. For example, the light may be detected from transmissive absorption (e.g., through a fingertip or ear lobe) or from reflection (e.g., reflected from a forehead or stomach tissue). The one or more photodetector circuits 130a-n then obtain a spectral response of the reflected light by measuring the intensity of light at one or more wavelengths. The plurality of photodetector circuits comprise the detector. Each photodetector circuit corresponds to a pixel. The sample values correspond to the intensity of light received at different points in time.) a generation unit configured to generate a biological signal relating to first biological information from sample values of a first pixel of the light receiver at respective sampling timings; and (Para [0191] FIG. 34B illustrates a schematic block drawing of an exemplary embodiment of the PPG circuit 110 in more detail. In this embodiment, the PPG circuit 110 includes a first photodetector 3406a and a second photodetector 3406b. Newberry discloses, FIG. 35 Para [0193] A first spectral response is obtained from the first photodetector and a second spectral response is obtained from the second photodetector at 3502. A phase difference is obtained between the arterial pressure wave in the first spectral response and the second spectral response at 3504. A pulse rate is then obtained using a calibration database at 3506. Newberry discloses, Para [0108] At a peak of arterial blood flow or arterial volume, the reflected/transmitted light I.sub.L 814 is at a minimum due to absorption by the venous blood 808, nonpulsating arterial blood 806, pulsating arterial blood 804, other tissue 810, etc. At a minimum of arterial blood flow or arterial volume during the cardiac cycle, the transmitted/reflected light I.sub.H 816 is at a maximum due to lack of absorption from the pulsating arterial blood 804. PPG circuit contains the generation unit. The first photodetector functions as a first pixel and the first spectral response is obtained from the sample values of the first photodetector that relates to the first biological information. Fig. 8A illustrates the respective sampling timings 814 and 816) a determining unit configured to determine an average value of a plurality of cycles of the biological signal, wherein the detector is further configured to select a sampling timing based on the average value (Fig. 8 Para [0129] and Fig. 12 Para [0182] The I.sub.AC+DC and I.sub.DC components are then used to compute the L values at 1210. For example, a logarithmic function may be applied to the ratio of I.sub.AC+DC and I.sub.DC to obtain an L value for each of the wavelengths L.sub.λ1-n. Since the respiratory cycle affects the PPG signals, the L values may be averaged over a respiratory cycle and/or over another predetermined time period (such as over a 1-2 minute time period. The L value is a logarithmic function applied to the ratio of IAc+Dc and IDc to obtain an L value for each of the wavelengths. Thus, an average of the L values is based on the average value of the of the plurality of cycles.) and detect second biological information based on a sample value of at least one second pixel of the light receiver at the selected sampling timing. (FIG. 7 and Fig. 8A Para [0106] The biosensor 100 analyzes the first and second spectral responses to detect an indicator or concentration level of NO in the arterial blood flow at 706. The second biological information is the second spectral response. The sample value of the second spectral response is obtained by the second photodetector circuit which is the second pixel of the light receiver called photodetector circuit. The selected sampling timing is the peak and the trough shown in Fig. 8A.)
	Regarding Claim 9, Newberry discloses, wherein detector is further configured to select sampling timings that extends over a period corresponding to the average value of the biological signal. (Para [0181] FIG. 28 illustrates a schematic drawing of an
exemplary embodiment of results of averaged L values 2800. The L values are affected by the respiratory cycle as previously described. Thus, the L values 2700 shown in FIG.
27 are averaged over two or more respiratory cycles. Alternatively, the L values 2700 may be averaged over a predetermined time period (such as a 1-2 minute time period). As
shown in FIG. 28, the averaged L values 2800 fluctuate between 0.2 and 0.3 over a three minute time period. The sampling timings called measurement times are shown in FIG. 28 and they extend over a period corresponding to the average value (averaged L values) of the biological signal.)

Regarding Claim 11, Newberry discloses, wherein the detector is further configured to detect the second biological information using an average value of sample values at selected sampling timings with respect to each of the at least one second pixel. (Para [0181] FIG. 28 illustrates a schematic drawing of an exemplary embodiment of results of averaged L values 2800. The L values are affected by the respiratory cycle as previously described. Thus, the L values 2700 shown in FIG. 27 are averaged over two or more respiratory cycles. Alternatively, the L values 2700 may be averaged over a predetermined time period (such as a 1-2 minute time period). As shown in FIG. 28, the averaged L values 2800 fluctuate between 0.2 and 0.3 over a three minute time period. The sampling timings called measurement times are shown in FIG. 28 and they extend over a period corresponding to the average value (averaged L values) of the biological signal.)
Regarding Claim 12, Newberry discloses, wherein the detector is further configured to obtain spectral reflectance at a wavelength, light having the wavelength being received by a second pixel, based on a sample value of the second pixel at the selected sampling timing (FIG. 7 and Fig. 10 Para [0116] The spectral responses are obtained around the plurality of wavelengths, including at least a first wavelength and a second wavelength at 1002. As shown in FIG. 10 step 1010 The second spectral response is obtained at the second wavelength having been received by the second pixel called second photodetector circuit based on a sample value of the diastolic/systolic points which are the selected sampling timing.)
Regarding Claim 14, Newberry discloses, wherein the biological signal is a pulse signal. (Para [0174] FIG. 22A and FIG. 22B illustrate an embodiment of a typical waveform of a PPG signal 2200 reflecting an arterial pressure waveform. In FIG. 22A, the PPG signal 2200 includes characteristic parameters such as systolic peak 2202 with an amplitude x and a diastolic peak 2204 of amplitude y. A width 2208 of the pulse is measured at a half the amplitude x. A dicrotic notch 2206 is also typically exhibited. The dicrotic notch 2206 is a secondary upstroke in the descending part of the arterial pressure pulse curve corresponding to the transient increase in aortic pressure upon closure of the aortic valve. It may be used as a marker for the end of the_systole period of the cardiac cycle.)

	
Regarding Claim 16, Newberry discloses, a computer-readable storage medium storing a program, the program, upon being executed by one or more processors of a measurement apparatus including: (Para [0075] The biosensor 100 also includes one or more processing circuits 402 communicatively coupled to a memory device 404. In one aspect, the memory device 404 may include one or more non-transitory processor readable memories that store instructions which when executed by the one or more processing circuits 402, causes the one or more processing circuits 402 to perform one or more functions described herein.) a spectral sensor including a light source configured to emit light toward a measurement position (Fig.5 #120 is the light source consisting of LEDs 122a-n. The spectral sensor corresponds to the PPG circuit 110 and the light emitting element is the light source 120 consisting of LEDs 122a-n.)  a disperser configured to disperse reflected light from a living body at the measurement position or transmitted light that has passed through a living body at the measurement position according to a wavelength. (Fig. 5 Para [0105] #160 a first filter 160 and a second filter 162 configured to filter ambient light and/or scattered light. For example, in some embodiments, only light reflected at an approximately perpendicular angle to the skin surface of the patient is desired to pass through the filters. The first photodetector circuit 130 and the second photodetector circuit 132 are coupled to a first A/D circuit 138 and a second A/D circuit 140. Alternatively, a single A/D circuit may be coupled to each of the photodetector circuits 130a-n. The disperser is the filter. The living body is the patient. The biosensor attached to the patient receives reflected light and filters it before it is received by the photodetector circuit.)  and a light receiver including a plurality of pixels, each of which is configured to receive light including light having a predetermined wavelength that has been dispersed by the disperser. (Fig. 5 Para [0081] The PPG circuit 110 further includes one or more photodetector circuits 130a-n. The first photodetector circuit 130 and the second photodetector circuit 132 are coupled to a first A/D circuit 138 and a second A/D circuit 140. A light receiver consists of multiple photodetector circuits. Each photodetector circuit corresponds to a pixel. Incident light is filtered(dispersed) so that each photodetector circuit(pixel) receives light having a predetermined wavelength.)  a detector configured to detect sample values indicating light reception results of the plurality of pixels at sampling timings; (Fig. 5 Para [0083] The one or more photodetector circuits 130 include a spectrometer or other type of circuit configured to detect an intensity of light as a function of wavelength or frequency to obtain a spectral response. The one or more photodetector circuits 130 detect the intensity of light either transmitted through or reflected from tissue of a patient that enters one or more apertures 128b-n of the biosensor 100. For example, the light may be detected from transmissive absorption (e.g., through a fingertip or ear lobe or from reflection (e.g., reflected from a forehead or stomach tissue). The one or more photodetector circuits 130a-n then obtain a spectral response of the reflected light by measuring the intensity of light at one or more wavelengths. The plurality of photodetector circuits comprise the detector. Each photodetector circuit corresponds to a pixel. The sample values correspond to the intensity of light received at different points in time.) and the one or more processors, causing the one or more processors to execute: generating a biological signal relating to first biological information from sample values of a first pixel of the light receiver at respective sampling timings (Para [0191] FIG. 34B illustrates a schematic block drawing of an exemplary embodiment of the PPG circuit 110 in more detail. In this embodiment, the PPG circuit 110 includes a first photodetector 3406a and a second photodetector 3406b. Newberry discloses, FIG. 35 Para [0193] A first spectral response is obtained from the first photodetector and a second spectral response is obtained from the second photodetector at 3502. A phase difference is obtained between the arterial pressure wave in the first spectral response and the second spectral response at 3504. A pulse rate is then obtained using a calibration database at 3506. Newberry discloses, Para [0108] At a peak of arterial blood flow or arterial volume, the reflected/transmitted light I.sub.L 814 is at a minimum due to absorption by the venous blood 808, nonpulsating arterial blood 806, pulsating arterial blood 804, other tissue 810, etc. At a minimum of arterial blood flow or arterial volume during the cardiac cycle, the transmitted/reflected light I.sub.H 816 is at a maximum due to lack of absorption from the pulsating arterial blood 804. PPG circuit contains the generation unit. The first photodetector functions as a first pixel and the first spectral response is obtained from the sample values of the first photodetector that relates to the first biological information. Fig. 8A illustrates the selection of sampling timings 814 and 816) determining a cycle of the biological signal, selecting a sampling timing based on a cycle of the biological signal; (Fig. 7 and Fig. 8A Para [0075] The biosensor 100 also includes one or more processing circuits 402 communicatively coupled to a memory device 404.  Examiner notes the determining unit is the processing circuit 402 coupled with memory 404. Fig.7 shows the steps performed by determining unit. Newberry discloses, Para [0107] As shown in FIG. 8A, over a cardiac cycle 802, pulsating arterial blood 804 changes the volume of blood flow in an artery. Para [0110] Since the light I 818 is reflected or traverses through a different volume of blood at the two measurement times, the measurement provided by a PPG sensor is said to be a ‘volumetric measurement’ descriptive of the differential volumes of blood present at a certain location within the patient's arteriolar bed at different times.  Fig 8A #814 and #816 are the sampling timings based on the cycle.) and detecting second biological information based on a sample value of at least one second pixel of the light receiver at the selected sampling timing (Fig 8A and FIG. 35 Para [0193] A first spectral response is obtained from the first photodetector and a second spectral response is obtained from the second photodetector at 3502. A phase difference is obtained between the arterial pressure wave in the first spectral response and the second spectral response at 3504. A pulse rate is then obtained using a calibration database at 3506. The second photodetector is the second pixel. The selected sampling timing is the peak or the trough shown in Fig. 8A. Based on the sample value the second spectral response or second biological information is obtained by the second photodetector (pixel).)

Regarding Claim 17, Newberry discloses, a computer-readable storage medium storing a program, the program, upon being executed by one or more processors of a measurement apparatus including: (Para [0075] The biosensor 100 also includes one or more processing circuits 402 communicatively coupled to a memory device 404. In one aspect, the memory device 404 may include one or more non-transitory processor readable memories that store instructions which when executed by the one or more processing circuits 402, causes the one or more processing circuits 402 to perform one or more functions described herein.) a spectral sensor including a light source configured to emit light toward a measurement position (Fig.5 #120 is the light source consisting of LEDs 122a-n. The spectral sensor corresponds to the PPG circuit 110 and the light emitting element is the light source 120 consisting of LEDs 122a-n.)  a disperser configured to disperse reflected light from a living body at the measurement position or transmitted light that has passed through a living body at the measurement position according to a wavelength. (Fig. 5 Para [0105] #160 a first filter 160 and a second filter 162 configured to filter ambient light and/or scattered light. For example, in some embodiments, only light reflected at an approximately perpendicular angle to the skin surface of the patient is desired to pass through the filters. The first photodetector circuit 130 and the second photodetector circuit 132 are coupled to a first A/D circuit 138 and a second A/D circuit 140. Alternatively, a single A/D circuit may be coupled to each of the photodetector circuits 130a-n. The disperser is the filter. The living body is the patient. The biosensor attached to the patient receives reflected light and filters it before it is received by the photodetector circuit.)  and a light receiver including a plurality of pixels, each of which is configured to receive light including light having a predetermined wavelength that has been dispersed by the disperser. (Fig. 5 Para [0081] The PPG circuit 110 further includes one or more photodetector circuits 130a-n. The first photodetector circuit 130 and the second photodetector circuit 132 are coupled to a first A/D circuit 138 and a second A/D circuit 140. A light receiver consists of multiple photodetector circuits. Each photodetector circuit corresponds to a pixel. Incident light is filtered(dispersed) so that each photodetector circuit(pixel) receives light having a predetermined wavelength.)  a detector configured to detect sample values indicating light reception results of the plurality of pixels at sampling timings; (Fig. 5 Para [0083] The one or more photodetector circuits 130 include a spectrometer or other type of circuit configured to detect an intensity of light as a function of wavelength or frequency to obtain a spectral response. The one or more photodetector circuits 130 detect the intensity of light either transmitted through or reflected from tissue of a patient that enters one or more apertures 128b-n of the biosensor 100. For example, the light may be detected from transmissive absorption (e.g., through a fingertip or ear lobe or from reflection (e.g., reflected from a forehead or stomach tissue). The one or more photodetector circuits 130a-n then obtain a spectral response of the reflected light by measuring the intensity of light at one or more wavelengths. The plurality of photodetector circuits comprise the detector. Each photodetector circuit corresponds to a pixel. The sample values correspond to the intensity of light received at different points in time.) and the one or more processors, causing the one or more processors to execute: generating a biological signal relating to first biological information from sample values of a first pixel of the light receiver at respective sampling timings (Para [0191] FIG. 34B illustrates a schematic block drawing of an exemplary embodiment of the PPG circuit 110 in more detail. In this embodiment, the PPG circuit 110 includes a first photodetector 3406a and a second photodetector 3406b. Newberry discloses, FIG. 35 Para [0193] A first spectral response is obtained from the first photodetector and a second spectral response is obtained from the second photodetector at 3502. A phase difference is obtained between the arterial pressure wave in the first spectral response and the second spectral response at 3504. A pulse rate is then obtained using a calibration database at 3506. Newberry discloses,
Para [0108] At a peak of arterial blood flow or arterial volume, the reflected/transmitted light I.sub.L 814 is at a minimum due to absorption by the venous blood 808, nonpulsating arterial blood 806, pulsating arterial blood 804, other tissue 810, etc. At a minimum of arterial blood flow or arterial volume during the cardiac cycle, the transmitted/reflected light I.sub.H 816 is at a maximum due to lack of absorption from the pulsating arterial blood 804. PPG circuit contains the generation unit. The first photodetector functions as a first pixel and the first spectral response is obtained from the sample values of the first photodetector that relates to the first biological information. Fig. 8A illustrates the selection of sampling timings 814 and 816) determining an average value of a plurality of cycles of the biological signal; (Fig. 8A and Fig. 12 Para [0128-0129]. The I.sub.AC+DC and I.sub.DC components are then used to compute the L values at 1210. For example, a logarithmic function may be applied to the ratio of I.sub.AC+DC and I.sub.DC to obtain an L value for each of the wavelengths L.sub.λ1-n. Since the respiratory cycle affects the PPG signals, the L values may be averaged over a respiratory cycle and/or over another predetermined time period (such as over a 1-2 minute time period. The L value is a logarithmic function applied to the ratio of IAc+Dc and IDc to obtain an L value for each of the wavelengths. Thus, an average of the L values corresponds to the average value of the of the plurality of cycles.) and detecting second biological information based on a sample value of at least one second pixel of the light receiver at the selected sampling timing (Fig 27 and Fig 28 Para [0181] FIG. 28 illustrates a schematic drawing of an exemplary embodiment of results of averaged L values 2800. The L values are affected by the respiratory cycle as previously described. Thus, the L values 2700 shown in FIG. 27 are averaged over two or more respiratory cycles. Alternatively, the L values 2700 may be averaged over a predetermined time period (such as a 1-2 minute time period). As shown in FIG. 28, the averaged L values 2800 fluctuate between 0.2 and 0.3 over a three minute time period. The second biological information is the spectral reflectance at the second wavelength obtained by the second photodetector circuit which is the second pixel. The selected sampling timings are shown in Fig.27.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Newberry et al. (US 20200253562 A1) in view of Freeman et al (US 20140378779 A1).
Regarding Claim 13, Newberry does not teach, wherein the detector is further configured to obtain chromaticity of the living body based on a sample value of a second pixel at the selected sampling timing.
	Freeman teaches, wherein the detector is further configured to obtain chromaticity of the living body based on a sample value of a second pixel at the selected sampling timing (Para[0022] Obtaining the color information can include obtaining baseline colorimetric properties based on an intensity of light radiation reflected from the individual's skin, applying a stimulus configured to produce a change in the colorimetric properties of the individual's skin, and obtaining one or more additional measurements of the colorimetric properties at times selected to capture changes in the colorimetric properties of the individual's skin based on the applied stimulus.)

Newberry and Freeman are combinable because one can incorporate the technique of obtaining the chromaticity of the living body based on a sample value at the selected sampling timing, as taught by Freeman, into the measurement apparatus disclosed by Newberry.
At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to modify Newberry in light of Freeman’s teaching above.
The motivation/suggestion for combining is to improve diagnostic measures employing spectrographic analysis of light thus providing clinicians with an earlier warning than existing methods of a patient's impending degradation in physiologic status.  (Freeman, Fig. 4 Para [0083]).	
	

Regarding Claim 15, Newberry does not teach, wherein the detector is further configured to detect the second biological information after a change amount of the cycle of the biological signal that is determined by the determining unit [ [means]] has decreased below a predetermined amount
	Freeman teaches, wherein the detector is further configured to detect the second biological information after a change amount of the cycle of the biological signal that is determined by the determining unit [ [means]] has decreased below a predetermined amount (Fig.8 Para [0108-0109]. Freeman further teaches, Para [0017] Analyzing the colorimetric properties can include comparing the obtained colorimetric properties with the obtained baseline colorimetric properties to determine an amount of change between the obtained colorimetric properties and the baseline colorimetric properties, comparing the amount of change between the obtained colorimetric properties and the baseline colorimetric properties to a threshold, and alerting the user when the amount of change exceeds the threshold.)


Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.

(a)        DiMaio et al.  (US-20220142484-A1)- Certain aspects relate to apparatuses and techniques for non-invasive optical imaging that acquires a plurality of images corresponding to both different times and different frequencies.......... ...... Fig. 3. Abstract.

(b)        Sutin et al. (US-11089972-B2)- A system and method for non-invasively monitoring intracranial pressure are provided. In some aspects, the method comprises acquiring diffuse correlation spectroscopy data at a temporal resolution greater than a pulsatile frequency of cerebral blood flow of a subject using one or more optical sensors placed about a subject, and determining a pulsatile cerebral blood flow using the acquired data, The method also includes correlating the determined pulsatile cerebral blood flow with physiological data acquired from the subject, and estimating an intracranial pressure based on the correlation.................. Fig. 1. Abstract.

(c)        Tao (US-11045095-B2)- Various embodiments of systems and methods for tracking ballistocardiogram, photoplethysmogram, blood pressure and abnormal heart rhythm based on optical imaging of a human body are disclosed.................... Fig. 1. Abstract.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUMANA KHANDEKAR whose telephone number is (571)272-3329. The examiner can normally be reached M-F 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUMANA KHANDEKAR/Examiner, Art Unit 2667                                                                                                                                                                                                        
/TOM Y LU/Primary Examiner, Art Unit 2667